CALHOUN, J.
The offense, possessing a still for the manufacture of intoxicating liquor; the punishment, one year in the penitentiary.
The. record is before us without a statement of facts or bills of exception. No defect either in the indictment or procedure has been pointed out or has been perceived. No question is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission oí Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.